2) Caption, civil cases



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


EL PASO HEALTHCARE SYSTEM,
LTD., et al./ARMANDO BELTRAN,
M.D., et al.,

                  Appellants/Cross-Appellees,

v.

ARMANDO BELTRAN, M.D., et
al./EL PASO HEALTHCARE
SYSTEM, LTD., et al.,

                  Appellee/Cross-Appellant.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-01-00514-CV

Appeal from the

County Court at Law #7
of El Paso County, Texas 

(TC# 99-1957) 


MEMORANDUM OPINION
	Pending before the Court is the joint motion to vacate the trial court's judgment,
release the surety, and dismiss this appeal pursuant to Tex. R. App. P. 42.1(a)(1), which
states:
	(a) The appellate court may dispose of an appeal as follows:
 
		(1)	in accordance with an agreement signed by all parties or their
attorneys and filed with the clerk . . . .
	The parties have complied with the requirements of Rule 42.1(a)(1).  Tex. R. App.
P. 43.2(e) specifically permits this Court to vacate the trial court's judgment and dismiss a
case.  The Court has considered this cause on the joint motion and concludes the motion
should be granted.  We therefore vacate the judgment of the trial court and dismiss the
appeal.
	As litigation between the parties is terminated, the corporate surety American
Casualty Company of Reading, Pennsylvania, is released from any further obligation or
liability on the supersedeas bond filed in this case.

 
						SUSAN LARSEN, Justice
February 13, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.